Title: From James Madison to Alexander J. Dallas, 30 June 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpelier June 30. 1816
        
        I return the papers inclosed in yours of the 27th. Concurring in the opinion of the Comptroller founded on his statement of the Case of the Schooner Mary, Stiles, I do not think a pardon proper. I am not sure that it would be correct to decide the question of a remission under the Act of Congs. which I believe submits it exclusively to the Treasury Dept. The case may therefore lie over for future decision, or a non remittitur may be entered as you think proper. The nature of the case, the opinion of the Comptroller, and the refusal to pardon, would doubtless protect the latter alternative agst. suggestions of indelicacy; if that be the only consideration to be weighed.
        I have written to Mr. Monroe on the subject of both Algerine & Spanish misconduct. There is more to be said in excuse of the Dey, than of Ferdinand; altho it may be fairly suspected that there has been a Collusion between them. If the Brig was surrendered gratis, it was a gross breach not only of friendship, but of a special promise to mitigate, instead of augmenting the difficulty between the U.S. & Algiers. If a price was paid by Algiers, it was an acknowlegement, on both sides, that the capture by us was lawful. I have written to the Secy. of State also on the subject of the Whaling vessel, as you will have learned from himself. Our affairs with Spain generally are as you observe taking a very critical shape.
        I have not yet recd the Dispatch from Mr. Harris. A dispute with Russia of any sort, would be a very disagreeable incident, especially at this moment. But having right on our side, we may hope for a favorable result to amicable explanations, or these failing, must sustain the national character for which the Govt. is responsible. If the Emperor has taken any hasty & harsh step towards Mr. Harris who personally stood so well with him, it must have been the effect of shameful misrepresentations to him, such as may reasonably be expected to recoil on the authors.
        Gardner’s resignation has produced as you will see an application from Govr. Plumer in behalf of his son. Other Candidates may be looked for, having possibly superior pretensions, but I have on other occasions heard a very favorable acct. of the talents and amiable qualities of this young man.
        
        I shall direct this to be forwardd. to Philada. in the probable event of your having left Washington. Accept my esteem & cordial regards
        
          James Madison
        
      